JUSTICE BARRY, dissenting: The majority has adopted the view of the evidence advanced by defendants that plaintiff was negligent in that he continued to stand erect in the pit, looking at the goose after the first shot was fired in his direction by Ziegler and while the goose was landing in between the two pits. As defendants describe these events, the first shot came close to plaintiff, and yet plaintiff continued to gaze in the direction of the gun and continued to stand in the line of fire when he should have taken reasonable steps to protect himself by crouching down in the pit or at least by turning his head away from the direction of the gunfire. My reading of the report of proceedings indicates that this scenario is not supported by the evidence in the record. According to the witnesses at trial, the first shot was fired at the goose in the air and was directed off to the side of the pit in which plaintiff was standing, not at the plaintiff’s pit. As the goose came in for its landing, plaintiff remained where he had been, and, by my view, where he had a right to be, watching the approaching goose. Plaintiff had no reason to expect that a hunter, being directed by a trained guide, would violate one of the basic rules of hunting safety by firing at a low level trajectory in the direction of other persons. Contrary to the majority, I believe the principles of the Mileur case are applicable to the case at bar. In Mileur v. Briggerman (1982), 110 Ill. App. 3d 721, 442 N.E.2d 1356, a turkey hunter was mistaken for a turkey and was shot by another hunter. The plaintiff had testified that he did not see the other hunter, and that when he hunted, he kept a good lookout for turkeys, not other hunters. The jury found plaintiff’s negligence to have amounted to 50% of the cause of the accident. The appellate court reversed and remanded for a new trial on the issue of damages, ruling that the defendant was negligent as a matter of law and also that plaintiff was free from contributory negligence as a matter of law and, therefore, that the trial court erred in failing to enter a judgment notwithstanding the verdict for the plaintiff as to liability and freedom from contributory fault. In discussing the defendant’s contention that plaintiff was negligent in failing to keep a proper lookout for other hunters, the court stated: “A review of the record indicates that defendant mistakenly places responsibility for preventing the accident on the plaintiff. It was, after all, defendant who mistook the six foot three inch, 250 pound plaintiff for a turkey and fired the shot injuring him. Plaintiff was not required to anticipate that another hunter would mistake him for a turkey.” 110 Ill. App. 3d 721, 725, 442 N.E.2d 1356. The law does not require plaintiff to anticipate the negligence of others, but rather he may assume that others will not be negligent. (Johnston v. V.H. Flannery Building Materials, Inc. (1955), 6 Ill. App. 2d 35, 126 N.E.2d 510; Geraghty v. Burr Oak Lanes, Inc. (1955), 5 Ill. 2d 153, 125 N.E.2d 47.) To find plaintiff negligent under the facts of the instant case would, in effect, impose a duty upon him to anticipate another hunter shooting at him. Such a requirement would be erroneous. Here, defendants Ziegler and/or Bush failed to observe the standard rules of hunting safety, and they are, therefore, responsible for plaintiff’s injury. I would hold that plaintiff was free from negligence as a matter of law and that a judgment notwithstanding the verdict should have been entered in plaintiff’s favor. As a consequence of my view that the liability rests upon one or both defendants, but not plaintiff, I would order a new trial solely on the issues of damages.